DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October-05-2022 has been entered.
 

Acknowledgement of Amendment
Applicant’s Request for Continued to Examination included new claims 18-19. Claims 1-19 are currently pending.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Osaka et al. (8077398 B2, herein referred as Osaka-398) in view of Osaka et al. (8531789 B2, herein referred as Osaka-789).

Regarding claim 1, Osaka-398 discloses (see Fig. 1-6, annotated Fig. 3 is provided below for identifying claimed parameters) a lens drive device (10) comprising: 
a fixed portion (yoke 20, base 12 and cover 28, see column 4, line 55-67) ; 
a movable portion including lens holder that is movable relative to the fixed portion in the direction of a light axis (O) of the lens drive device (14, 16, see column 4, line 55-67); and
a drive portion (coil 16, magnets 182, 184) driving movement of the lens holder (14) relative to the fixed portion (20-12-28) in the direction of the light axis (O, see column 4, line 37 to 41) and including a first coil (16) and a plurality of magnets (182, 184);
wherein the plurality of magnets includes:
a first magnet (182) that is elongated in a first direction (182 are elongated in D1 direction) that is perpendicular to the light axis (O) and has a first longer side (side facing element 36 are longer); and 
a second magnet (184) that is elongated in a second direction (184 are elongated in D2 direction) that is perpendicular to light axis (O) and crosses the first direction (D1 crosses D2) and has a second longer side (side of 184 facing 202 are longer), and  
 the first magnet (182) has a thickness (T1) in a direction perpendicular to the light axis and the first longer side that is different from a thickness of the second magnet (T2 of 184) in a direction perpendicular to the light axis  and the second magnet side (as illustrated in Fig. 3,  T1 is thicker than T2), and 
the first magnet and second magnet do not overlap along the direction of the light axis (as in the fig. 3 magnet 182 and magnet 184 do not overlap in the direction of light axis “O”).
Osaka-398 does not teach the first coil has a first flat surface parallel to the first longer side and a second flat surface parallel to the second longer side when the lens driving device is viewed from the direction of the light axis.
Osaka-789 discloses (see Fig. 2)  the first coil (16) has a first flat surface parallel to the first longer side (flat surface of 16 parallel to long magnet 182) and a second flat surface parallel to the second longer side (second flat surface of 16 parallel to flat surface of smaller magnet 182) when the lens driving device is viewed from the direction of the light axis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide 
the flat surface of the first coil parallel to the first longer side  and the second flat surface parallel to the second longer side as disclosed by Osaka-789 with the lens driving device of Osaka-398  in order to  positionally adjust the lens in the direction of the optical axis O according to interaction between a magnetic field of the permanent magnet  and a magnetic field due to a current flowing through the driving coil. 


    PNG
    media_image1.png
    567
    558
    media_image1.png
    Greyscale


Regarding claim 2, Osaka-398 discloses (see Fig. 1-6, annotated Fig. 3 is provided above for identifying claimed parameters) the plurality of magnets includes: a third magnet ( another 182 magnet, as shown in annotated Fig. 3)  that is elongated in the first direction (D1, as illustrated  in the annotated  Fig. 3); and 
a fourth magnet (another 184)  that is elongated in the second direction (D2, as illustrated  in the annotated  Fig. 3).

Regarding claim 3, Osaka-398 discloses (see Fig. 1-6, annotated Fig. 3 is provided above for identifying claimed parameters) the second magnet (two magnets placed in a second direction having a pair of poles forming two pairs of magnetic pole) has two pairs of magnetic poles.

Regarding claim 11, Osaka-398 discloses (see Fig. 1-6, annotated Fig. 3 is provided above for identifying claimed parameters) the first magnet faces the first coil along the first direction (D1) and the second magnet faces the first coil along the second direction (D2).

Regarding claim 12, Osaka-398 discloses (see Fig. 2,) the first magnet (182) and the second magnet (184) at substantially the same height position.

Regarding claim 16, Osaka-398 discloses (see Fig. 2,) the thickness of the first magnet in the direction perpendicular to the light axis and the first longer side is uniform along the length of the first longer side and the thickness of the second magnet in the direction perpendicular to the light axis and the second longer side is uniform along the length of the second longer side (all magnet having same thickness along the length).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Osaka et al. (8077398 B2) in view of Osaka et al. (8531789 B2) and further in view of Hosokawa et al. (20110286732 A1).

Regarding claim 4, Osaka-398 discloses (see Fig. 1-6, annotated Fig. 3 is provided above for identifying claimed parameters) discloses a support portion configured to support the movable portion including the plurality of magnets so that the movable portion is movable relative to the fixed portion.
Osaka-398 in view of Osaka -789 do  not teach the movable portion is movable relatively to the fixed portion in a direction perpendicular to the light axis,
Wherein the fixed portion includes a second coil that opposes at least one of the plurality of magnets in the direction of the light axis.
Hosokawa et al. discloses: the movable portion (20) is movable relatively to the fixed portion (10-11-12)  in a direction perpendicular to the light axis,
Wherein the fixed portion includes a second coil (36x, 36y) that opposes at least one of the plurality of magnets in the direction of the light axis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide second coils on a fixed portion of the lens drive as disclosed by Hosokawa et al. and applied it to lens driving device of Osaka-398 in view of Osaka-789  in order to  downsize the apparatus, enables an accurate movement control of the movable unit and enables a shake correction with high accuracy (see paragraph [0037]).

Regarding claim 5, Osaka-398 further discloses (see Fig. 1-7) the first coil (16) opposes the plurality of magnets (182-184) in a direction perpendicular to the light axis.

Claims 10  is  rejected under 35 U.S.C. 103 as being unpatentable over by Osaka et al. (8077398 B2) in view of Osaka et al. (8531789 B2) and further in view of Fujita (20040004774 A1).

Regarding claim 10, Osaka-398 in view of Osaka-789. discloses the lens drive device as in claim 1 except the first direction and the second direction are orthogonal
Fujita discloses (see Fig. 1a-1b) Lens drive device drive unit (as illustrated in Fig. 1a-1b) having magnets 9a-9b align on one direction and magnets 10a-10b align perpendicular direction to the one direction for driving lens 1. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide two different thickness magnet pairs arranged perpendicular  direction  as shown in Fig. 1a of Fujita and applied it to lens driving device of Osaka-398 in view of Osaka-789 in order to  reduce the objective lens driving device (see paragraph [0108]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Osaka et al. (8077398 B2) in view of Osaka et al. (8531789 B2) and further in view of Park et al. (20170017056 A1).


Regarding claim 18, Osaka-398 in view of Osaka-789. discloses the lens drive device as in claim 1 except the plurality of magnet include third magnet as in this claim.
Park et al. discloses (see Fig. 8) the plurality of magnets includes a third magnet that (182A) is elongated in the first direction and has a third longer side (rectangular magnet 182A having thickness forming six sides), and the third magnet is opposed to the first magnet and has a thickness in a direction perpendicular to the light axis and the third longer side that is different from a thickness of the first magnet in a direction perpendicular to the light axis and the first longer side (see paragraph [0155] discloses different variation with magnets 130 as four magnets and 182A as two magnets). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide third magnet as disclosed by Park et al. with the lens driving device of Osaka-398 in view of Osaka-789) in order to  sense the position of optical lens relative to fix portion (see paragraph [0171]).

Regarding claim 19,Osaka-398. further discloses (see Fig. 2) the movable portion includes a yok (element 16 having yoke, see line 6-18), the first magnet has a thickness in a direction perpendicular to the light axis and the first longer side that is thinner than a thickness of the second magnet in a direction perpendicular to the light axis and the second longer side, and the yoke is adjacent to the first magnet and is not adjacent to the second magnet (as in the Fig. 2 and 3). 

Allowable Subject Matter
Claims 6-9, 13-15 and 17 allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 6 with the allowable feature being; “an electromagnetic drive device arranged with a predetermined distance to the lens drive device and including an external coil and an external magnet configured to move relatively by electromagnetic drive force.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 10-12, 16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        October 22, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872